DETAILED ACTION
Claims 1-14 are pending. Claims 1 and 6-10 are amended. Claims 11-14 are new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al. [US Patent Application Publication 2014/0081573 A1; hereinafter “Urmson”] in view of FURUKAWA et al. [US Patent Application Publication 2017/0015329 A1; hereinafter “FURUKAWA”].
Regarding claim 1, Urmson teaches a flood detection device comprising: a memory; and a processor coupled to the memory, the processor configured to: 
acquire a detection result detecting flooding of a road on which a vehicle is running, on the basis of a plurality of kinds of running state data relating to the running of the vehicle (determine direction / speed of the vehicle – 0046) (0052); 
acquire weather information including at least one of rainfall information representing a measured rainfall amount in a region in which the vehicle is running (information from precipitation sensors – 0090), or rainfall estimation information representing an estimated rainfall amount; and 
identify flooding of the road by using the detection result and the weather information (roadway flooded - 0086).
While Urmson teaches the above limitations, Urmson does not specifically disclose the detection result is acquired by comparing a predicted vehicle speed at a time after a predetermined time period from a given time with a measured vehicle speed 
FURUKAWA teaches the detection result (traveling data Dtr(i) of the data ID) is acquired by comparing a predicted vehicle speed at a time after a predetermined time period from a given time with a measured vehicle speed at the time after the predetermined time period from the given time (dVs (=Vs(i)-Vs(i-1))), the predicted vehicle speed being calculated based on the running state data at the given time (calculates the change amount of the vehicle speed during a predetermined time) (0075).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Urmson to further include calculating vehicle speed amount during a predetermined time period as taught FURUKAWA because as FURUKAWA suggests, it makes it possible to accurately estimate the submergence occurrence condition at many points (that is, over a wide area). In addition, the information providing device of each vehicle can recognize in advance whether a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point (0132).

Regarding claim 2, Urmson teaches the processor is further configured to: collect post information from a social networking service (map information – 0054, 0055); and identify flooding of the road by using the detection result, the weather information, and a collection result of the post information.

(determine direction / speed of the vehicle – 0046) (0052) to acquire the detection result.

Regarding claim 4, Urmson teaches the vehicle is equipped with a detection section that detects flooding of the road on which the vehicle is running on the basis of the running state data, and the processor is further configured to acquire the detection result from the vehicle (information from precipitation sensors – 0090) (roadway flooded - 0086).

Regarding claim 5, Urmson teaches the processor is further configured to: record a flood point (laser data point) at which flooding of the road is identified together with the weather information used at the time when the flooding is identified; and predict flooding of the recorded flood point by using an estimated rainfall amount represented by rainfall estimation information acquired as the weather information, and the recorded weather information of the flood point (indication roadway is wet - 0078).

Regarding claim 6, Urmson teaches a flood detection system comprising: 
a running detection section that detects a plurality of kinds of running state data relating to running of a vehicle (determine direction / speed of the vehicle – 0046) (0052); and 
(computer may comprise a server - 0059): 
acquire the plurality of kinds of running state data detected by the running detection section from a plurality of the vehicle (receive /transfer sensor data collected – 0058, 0060); 
derive a pre-specified vehicle movement model (Bayesian estimate - 0093) that finds a physical quantity that changes in accordance with running of the vehicle, by using the plurality of kinds of running state data acquired from the plurality of vehicles at a previous time, and a pre-specified learning model; 
detect flooding of a road on which the vehicle of interest is running by using the derived vehicle movement model and the plurality of kinds of running state data acquired from a pre-specified vehicle of interest at a given time to predict the physical quantity (flood waters – 0085), and 
comparing the predicted physical quantity and a physical quantity (location information – 0087) obtained from the running state data acquired from the vehicle of interest at the current time; acquire weather information including at least one of rainfall information representing a measured rainfall amount in a region in which the vehicle is running (information from precipitation sensors – 0090), or rainfall estimation information representing an estimated rainfall amount; and 
identify flooding of the road by using a detection result of flooding and the weather information (roadway flooded - 0086).
While Urmson teaches the above limitations, Urmson does not obtain

FURUKAWA teaches the detection result (traveling data Dtr(i) of the data ID) is a predicted vehicle speed at a time after a predetermined time period from the given time (dVs (=Vs(i)-Vs(i-1))), and comparing the predicted vehicle speed with a measured vehicle speed obtained from the running state data acquired from the vehicle of interest at the time after the predetermined time period from the given time (calculates the change amount of the vehicle speed during a predetermined time) (0075). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Urmson to further include calculating vehicle speed amount during a predetermined time period as taught FURUKAWA because as FURUKAWA suggests, it makes it possible to accurately estimate the submergence occurrence condition at many points (that is, over a wide area). In addition, the information providing device of each vehicle can recognize in advance whether a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point (0132).

Regarding claim 7, Urmson teaches a non-transitory computer readable storage medium storing a program that causes a computer to execute flood detection processing, the flood detection processing comprising: 
(determine direction / speed of the vehicle – 0046) (0052); 
acquiring weather information including at least one of rainfall information representing a measured rainfall amount in a region in which the present vehicle is running (information from precipitation sensors – 0090), or rainfall estimation information representing an estimated rainfall amount; and 
identifying flooding of the road by using the detection result and the weather information (roadway flooded - 0086).
While Urmson teaches the above limitations, Urmson does not specifically disclose the detection result is acquired by comparing a predicted vehicle speed at a time after a predetermined time period from a given time with a measured vehicle speed at the time after the predetermined time period from the given time, the predicted vehicle speed being calculated based on the running state data at the given time. 
FURUKAWA teaches the detection result (traveling data Dtr(i) of the data ID) is acquired by comparing a predicted vehicle speed at a time after a predetermined time period from a given time with a measured vehicle speed at the time after the predetermined time period from the given time (dVs (=Vs(i)-Vs(i-1))), the predicted vehicle speed being calculated based on the running state data at the given time (calculates the change amount of the vehicle speed during a predetermined time) (0075).
(0132).

Regarding claim 8, Urmson teaches the acquiring of the detection result comprises: detecting a plurality of kinds of running state data relating to running of a vehicle among a plurality of vehicles; 
acquiring the detected plurality of kinds of running state data from the plurality of vehicles (receive /transfer sensor data collected – 0058, 0060); 
deriving a vehicle movement model (Bayesian estimate - 0093) that finds a physical quantity that changes in accordance with running of the vehicle, by using the plurality of kinds of running state data acquired from the plurality of vehicles at a previous time, and a pre-specified learning model; and 
detecting flooding of a road on which the present vehicle is running, by using the derived vehicle movement model and the plurality of kinds of running state data acquired from the present vehicle at a current time to predict the physical quantity (flood waters – 0085), and 
(location information – 0087) obtained from the running state data acquired from the present vehicle at the current time.
While Urmson teaches the above limitations, Urmson does not obtain the predicted vehicle speed at the time after the predetermined time period from the given time, and comparing the predicted vehicle speed with the measured vehicle speed obtained from the running state data acquired from the present vehicle at the time after the predetermined time period from the given time. 
FURUKAWA teaches obtain the predicted vehicle speed at the time after the predetermined time period from the given time (dVs (=Vs(i)-Vs(i-1))), and comparing the predicted vehicle speed with the measured vehicle speed obtained from the running state data acquired from the present vehicle at the time after the predetermined time period from the given time (calculates the change amount of the vehicle speed during a predetermined time) (0075).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Urmson to further include calculating vehicle speed amount during a predetermined time period as taught FURUKAWA because as FURUKAWA suggests, it makes it possible to accurately estimate the submergence occurrence condition at many points (that is, over a wide area). In addition, the information providing device of each vehicle can recognize in advance whether a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point (0132).


acquiring a detection result detecting flooding of a road on which a present vehicle is running on the basis of a plurality of kinds of running state data relating to the running of the present vehicle (determine direction / speed of the vehicle – 0046) (0052); 
acquiring weather information including at least one of rainfall information representing a measured rainfall amount in a region in which the present vehicle is running (information from precipitation sensors – 0090), or rainfall estimation information representing an estimated rainfall amount; and 
identifying flooding of the road by using the detection result and the weather information (roadway flooded - 0086).
While Urmson teaches the above limitations, Urmson does not specifically disclose the detection result is acquired by comparing a predicted vehicle speed at a time after a predetermined time period from a given time with a measured vehicle speed at the time after the predetermined time period from the given time, the predicted vehicle speed being calculated based on the running state data at the given time. 
FURUKAWA teaches the detection result (traveling data Dtr(i) of the data ID) is acquired by comparing a predicted vehicle speed at a time after a predetermined time period from a given time with a measured vehicle speed at the time after the predetermined time period from the given time (dVs (=Vs(i)-Vs(i-1))), the predicted vehicle speed being calculated based on the running state data at the given time (calculates the change amount of the vehicle speed during a predetermined time) (0075).
(0132).

Regarding claim 10, Urmson teaches the acquiring of the detection result comprises: detecting a plurality of kinds of running state data relating to running of a vehicle among a plurality of vehicles (determine direction / speed of the vehicle – 0046) (0052); 
acquiring the detected plurality of kinds of running state data from the plurality of vehicles (receive /transfer sensor data collected – 0058, 0060); 
deriving a vehicle movement model (Bayesian estimate - 0093) that finds a physical quantity that changes in accordance with running of the vehicle, by using the plurality of kinds of running state data acquired from the plurality of vehicles at a previous time, and a pre-specified learning model; and 
detecting flooding of a road on which the present vehicle is running, by using the derived vehicle movement model and the plurality of kinds of running state data acquired from the present vehicle at a current time to predict the physical quantity (flood waters – 0085), and using the predicted physical quantity and a physical quantity (location information – 0087) obtained from the running state data acquired from the vehicle of interest at the current time.
While Urmson teaches the above limitations, Urmson does not obtain
obtain the predicted vehicle speed at the time after the predetermined time period from the given time, and comparing the predicted vehicle speed with the measured vehicle speed obtained from the running state data acquired from the present vehicle at the time after the predetermined time period from the given time. 
FURUKAWA teaches the detection result (traveling data Dtr(i) of the data ID) is a predicted vehicle speed at a time after a predetermined time period from the given time (dVs (=Vs(i)-Vs(i-1))), and comparing the predicted vehicle speed with a measured vehicle speed obtained from the running state data acquired from the vehicle of interest at the time after the predetermined time period from the given time (calculates the change amount of the vehicle speed during a predetermined time) (0075). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Urmson to further include calculating vehicle speed amount during a predetermined time period as taught FURUKAWA because as FURUKAWA suggests, it makes it possible to accurately estimate the submergence occurrence condition at many points (that is, over a wide area). In addition, the information providing device of each vehicle can recognize in advance whether a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point (0132).


(FURUKAWA - 0075).

Regarding claim 12, Urmson in combination with FURUKAWA teaches the detection result indicates that the road is flooding in a case in which a difference between the predicted vehicle speed and the measured vehicle speed is at least a predetermined threshold (FURUKAWA - 0075).

Regarding claim 13, Urmson in combination with FURUKAWA teaches the detection result indicates that the road is flooding in an area where a difference between the predicted vehicle speed and the measured vehicle speed continues to be at least a predetermined threshold for a predetermined duration (FURUKAWA - 0075).

Regarding claim 14, Urmson further teaches the detection result includes information of a location where the flooding is detected, and the processor is further configured to identify the flooding of the road by determining, based on the weather information, whether a measured rainfall at the location is at least a predetermined threshold (0046, 0052, 0085)(roadway flooded - 0086).

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862